Title: John Adams to John van Heukelom & Son, 21 May 1786
From: Adams, John
To: Van Heukelom, John


          
            
              Gentlemen—
            
            

              

              May 21st. 1786
            
          

          In Answer to your Letter, I can only say that Mr. Barclay is gone from France upon the public Service of his
            Country and I suppose will return in a few months, so that his absence will not be of
            any detriment to you, as I immagine—with much esteem I am &c
          
            
              J A—
            
          
        